Case 2:20-m|- -30122- DUTY ECF No. 1, .PagelD. 1- Filed 03/09/20 Page 1Lof8 -
AUSA: ©: Thomas Franzinber Telephone: (313) 226- 9774 CO

i
‘Special Agent: . Andrew Carriger (FBD Telephone: (313) 965-2323

AO91 (Rev. 11/11) Criminal Complaint
UNITED. STATES DistRIct Court

; ~ for the
Eastern District of Michigan

{

United States of America

- | Case:2:20- O-mj-30122 !
saniel Let Moc ow Co Judge: Unassigned, :
| | Filed: 03-09-2020 At 12: 16 PM

L _RE: SEALED MATTER (EOB)

| CRIMINAL COMPLAINT .
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

in the county of _Wayne in the

Various dates in February 2020

 

On or about the date(s) of
Eastern District of Michigan , the defendant(s) violated:
Code Section : : _ Offense Description’

Title 18 U.S.C. § 1591 Sex trafficking of a minor

This criminal complaint is based-on these facts:

a

\— Complainant ’s signature

oN Special Agent Andrew Carriger, FBI
. Printed name and title

wt

a MAR 0 g 226 oo = . Judge's signature

Date: . : : :
it, Michi _ _ _ . , Hon, Elizabeth Stafford, United States Magistrate Judge
a. co Printed name and title .

Continued on the attached sheet.

Sworn to before me and signed in my presence.

   

City and state: Detroit, Michigan

DAVID R. GRANS
Case 2:20-mj-30122-DUTY ECF No. 1, PagelD.2 ' Filed 03/09/20 Page 2 of 8

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
INTRODUCTION ~

I, Andrew Carriger, being duly sworn, depose and state the following:

| 1. I am employed by the Romulus Police Department as a Police Officer and
have been for approximately eight (8) years. J have been assigned to the Federal
Bureau of Investigation (FBI) as a Task Force Officer (TFO) since January 2016. I
currently work in the Southeast Michigan Trafficking and Exploitation Crimes
(SEMTEC) Task Force. I have experience investigating. child sexual exploitation
and human trafficking crimes and have also been trained specifically on these types
of investigations. I have consulted with numerous other SEMTEC agents, including
those that have worked on human trafficking investigations for many years.

2, This affidavit is made in support of an application for a criminal complaint

and arrest warrant for SAMUEL LEE MCCOY (DOB 2/XX/1986) for violations.

of 18 U.S.C. § 1591(a)(1) and (b)(2) (Sex Trafficking of a Minor).
PROBABLE CAUSE

3. On February 24, 2020, Canton Police’ Officers were dispatched to the
| Econolodge Motel (40500 Michigan Ave., Canton, MI) in response to a call for
service on a suspicious situation. The caller stated to Canton dispatch that there were

2 to 3 younger females, believed to be younger than seventeen (17), who were

1
Case 2:20-mj-30122-DUTY ECF No. 1, PagelD.3 Filed 03/09/20 Page 3 of 8

possibly prostitutes, inside of room #206, with two (2) men standing outside the door
| | and different, older males going in and out of the room.
4, Canton Officers Pasick, Evans, and Dunlap responded and made contact with
the front desk personnel from the motel who stated the following: she has seen the

‘male outside of room #206, he stays at the motel often, and she knows him as Samuel .

7 McCoy. McCoy was coincidentally standing in the lobby of the motel at the time
and officers made contact with him. He was later fully identified as SAMUEL LEE |
MCCOY, date of birth, 02/XX/1986.
5. McCoy stated to officers that he was at the motel with his cousin and her
friend, and he was going to take them to school. McCoy stated he had no problem
with officers going to room #206 and checking on the occupants. Officers then went
to room 4206 and made contact with two females there: minor victim #1, a 14 year-
old female (hereinafter MV1); and minor victim #2, a 15 year-old female.
(hereinafter MV2).
6. After learning the true identities of the minor victims, Officer Pasick
contacted MV-2’s mother. MV-2's mother stated to Officer Pasick that McCoy was :
not related to either minor victim and that he was “tricking them out.” MV-1 and
MV-2 were then transported to Canton Police Department to await cps notifications .

and parental notifications.
Case 2:20-mj-30122-DUTY ECF No. 1, PagelD.4 Filed 03/09/20 Page 4 of 8

\ .

7. . Task Force Officer (TFO) Quinn and Special Agent (SA) Conolly then arrived
at the Econolodge motel and made contact with McCoy. McCoy agreed to speak
with TFO Quinn and SA Conolly. McCoy then stated the following:

a. McCoy stated he had rented the room and the room was in his name.
McCoy denied any criminal activity was happening in the room.

-b. McCoy was asked to provide his cellular phone number to which he
provided (213) XXX-25801,

Cc. Prior to TFO Quinn and SA Conolly’s arrival, McCoy had provided
Canton Police Officers a different phone number of (419) XXX-7479.

d. An open internet search of the phone number (213) XXX-2580 provided
by McCoy located several advertisements for commercial sex acts. These
ads were posted during the period May to August of 2019. When McCoy
was asked about the advertisements, McCoy stated he did not post the ~
advertisements, the person who used to have his number must have posted
the advertisements. —

8. TFO Quinn then made contact with the front desk employee, who stated
approximately one (1) year ago, McCoy was kicked out of the motel for prostitution-

related activity. When McCoy was asked about the incident, he denied having been

 

' This is the same phone number McCoy provided to Canton Officers in July of 2019 in a separate incident, as his
phone number.

3.
Case 2:20-mj-30122-DUTY ECF No. 1, PagelD.5 Filed 03/09/20 Page 5 of 8

involved in prostitution-related activity and stated he was kicked out of the motel
because he had a dog in the room.

9. MeCoy’s cellular phone was then seized by TFO Quinn and SA Conolly due
to the totality of the circumstances: minors in the motel room, history of prostitution,
and MV-2’s mother’s statements to the officers.

10. . During the course of the investigation, another minor victim, a 15 year-old
female (hereinafter MV-3) was located. MV-3 provided your affiant and SA Chris
Szcezygiel a phone number for McCoy of. (419) XXX-7479.

11. Your affiant conducted an open internet search of the phone number (419)
XXX-7479. Results from the search showed multiple advertisements in the Canton
area for commercial sex acts. The photographs in the advertisements were mainly of
MV-3, along with some photographs of MV-1.

12. On February 27, 2020, a forensic interview was conducted with MV-3. MV-
3 stated the following: .

a. MV-3 met McCoy a few weeks prior to the interview and knew him as
“Sincere.” She met him through a female she knows as “Kash.” MV-3
stated that she met “Kash,” McCoy and minor victim #4, a 15 year-old
female (hereinafter MV-4), in the Romulus area at a house. Once they

were introduced, the four of them went to Toledo, Ohio. In Toledo, MV-
Case 2:20-mj-30122-DUTY ECF No. 1, PagelD.6 Filed 03/09/20 Page 6 of 8

3 and MV-4 performed commercial sex dates that were arranged by
McCoy and “Kash.” .

b. After a couple days in Toledo, MI, the group drove back to the Romulus
area. “Kash” and MV-4 went their own way and MV-3 asked McCoy to
take her home.

C. McCoy agreed to take MV-3 home but, before doing so, he asked MV-3
to make some money with him. MV-3 stated McCoy told her to try one
date with him and then he would take her home.

d. MV-3 stated she did the commercial sex date for McCoy. and then
continued doing more dates under his direction. McCoy posted all the

_ advertisements for MV-3. He used his phone number, (419) XXX-7479,
for the advertisements as well. McCoy did all the texting with the
customers and set up the dates. Once he had a date set up, he would let
MV-3 know a date was on the way or there. :

e. MV-3 then did the date for whatever McCoy had set up, and once the date
left, MV-3 had to give the money to McCoy. McCoy then let her keep
approximately $60 from the date. | |

_ f. MV-3 stated that during the course of her time with McCoy, MV-1 & MV-

' 2 started coming around. MV-3 stated that MV-2 attempted to do a date

for McCoy when they were all together, but it didn’t work. She was
5
Case 2:20-mj-30122-DUTY ECF No. 1, PagelD.7 Filed 03/09/20 Page 7 of 8 ;

| unaware if MV-1 & MV-2 had done any additional dates for McCoy | |

. because shortly after they came around, she left and went back home. »

g. MV-3 was shown an advertisement for commercial sex acts from. February | .

1 5, 2020, which was posted for Toledo, OH. MV-3 identified the phone.
number in the advertisement as McCoy’s, (419) XXX-7479, and identified
_ MV- 1 and herself in the pictures associated with the advertisement. |

13. | A subpoena was sent to Sprint Communications for the subscriber information

- for the phone number (419) XXX-7479. The results from the subpoena showed the

_ subscriber of the phone number (419) XXX-7479, belonging toa “Sincere McCoy”,

_ active from February 8, 2020 to current subpoena submission date (March 4, 2020).

14. Through law enforcement techniques, advertisements were located that used |

phone number (419) XXX-7479 as the contact number. These ads started no later

| than. | February. . 9, 2020, and ran through at least March 1, 2020. All the

advertisements have photographs that depict MV-3. As of February 12, 2020, some

of the advertisements also depict MV-1 as well. The maj ority of the advertisements
located make reference toa sex acts involving all three minor victims. |

15. Prior to his posting these advertisements and arranging for these commercial |

_ sex act, MeCoy was personally informed by a relative of MV-2 that she was

| underage. Based on my training and experience, MV-2 appears to be about 15 years

old in person. McCoy was also told by a relative of MV-3 that she was 15 years old,
Case 2:20-mj-30122-DUTY ECF No. 1, PagelD:8 Filed 03/09/20 Page 8 of 8:

and that he should not be involved with MV-3 and her friends because they were
underage. Based on my training and experience, MV-3 appears to be 12-14 years old
in person, as does MV-1..
CONCLUSION

. 16. For the reasons set forth above, I believe probable cause exists that SAMUEL
LEE MCCOY. did violate 18 U.S.C. § 1591 (Sex Trafficking of a Minor), by
knowingly enticing, recruiting, harboring, transporting, and’ advertising a minor in
and affecting interstate commerce, knowing that the minor would be | caused to
engage in a commercial sex act, and knowing ot in reckless disregard of the fact that
each victiin had not reached the age of 18, and after having had a reasonable

opportunity to observe each victim.

- Andrew Carriger
Task Force Officer .
Federal Bureau of Investigation

v

Sworn to before 1 me and signed in my presence and/or by reliable electronic means.

ILD Wt jo

DAVIDR.GRAND
UNITED STATES MAGISTRATE JUDGE

 
